            Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 1 of 8




John E. MacDonald (Pa. Bar No. 82828)               Steven B. Katz (admitted pro hac vice)
   jmacdonald@constangy.com                            skatz@constangy.com
CONSTANGY, BROOKS, SMITH &                          CONSTANGY, BROOKS, SMITH &
   PROPHETE, LLP                                       PROPHETE, LLP
989 Lenox Drive                                     2029 Century Park East, Suite 1100
Suite 206 (2nd Floor)                               Los Angeles, California 90067
Lawrenceville, New Jersey 08648                     Telephone: (310) 909-7775
Telephone: (609) 454-0096                           Facsimile: (424) 465-6630
Facsimile: (609) 844-1102

Donald S. Prophete (admitted pro hac vice)
   dprophete@constangy.com
CONSTANGY, BROOKS, SMITH &
    PROPHETE, LLP
2600 Grand Boulevard, Suite 750
Kansas City, Missouri 64108-4600
Telephone: (816) 472-6400
Facsimile: (816) 472-6401

  Counsel for Defendants

                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


  RALPH “TREY” JOHNSON, et al.,                     Civil Action No. 2:19-cv-05230-JP
  individually and on behalf of all persons
  similarly situated,                               DEFENDANTS’ SUPPLEMENTAL
                                                    BRIEF CONCERNING NATIONAL
                                Plaintiffs,         COLLEGIATE ATHLETIC ASS’N
     v.                                             v. ALSTON
  NATIONAL COLLEGIATE ATHLETIC
  ASSOCIATION, a/k/a the NCAA, et al.,
                                Defendants.




                                              -1-
           Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 2 of 8




       Defendants (i.e., the Attended Schools, Nonattended Schools and the NCAA) submit the

following Supplemental Brief supporting their Motions to Dismiss (ECF 25, 26), to address the

Supreme Court’s recent ruling in National Collegiate Athletic Ass’n v. Alston, — U.S. —, 141

S.Ct. 2141 (2021), aff’g In re: National Collegiate Athletic Ass’n Athletic Grant-in-Aid Cap

Antitrust Litig., 958 F.3d 1239 (9th Cir. 2020) (“NCAA GIA Litig. II”) and In re: National

Collegiate Athletic Ass’n Athletic Grant-In-Aid Cap Antitrust Litig., 375 F. Supp. 3d 1058 (N.D.

Cal. 2019) (NCAA GIA Litig. I).

       Alston has no implications here. It is solely concerned with whether the lower courts

properly “struck down NCAA rules limiting the education-related benefits schools may offer

student-athletes.” Alston, 141 S.Ct. at 2147 (emphasis added). The Court was clear about the

limited scope of its opinion: “[W]e do not pass on the rules that remain in place or the district

court’s judgment upholding them. Our review is confined to those restrictions now enjoined.” Id.

at 2154.

       This case is not about the sort of “education-related benefits” that Alston addressed. Id. It

is about “compensation related to athletic performance”—a subject of NCAA rules that the lower

courts in Alston “refused to disturb,” and which rulings “the student-athletes [did] not challenge”

before the Supreme Court.1 Id.



       1
          Below, “Student-Athletes sought to dismantle the NCAA’s entire compensation
framework.” NCAA GIA Litig. II, 958 F.3d at 1247 (emphasis added). But “[t]he district court
rejected . . . invalidat[ing] . . . all NCAA compensation limits” (id. at 1251 [emphasis in
original]), instead “enjoin[ing] NCAA limits on most compensation and benefits that are related
to education” while permitting it “to continue to limit compensation and benefits unrelated to
education . . . .” Id. (quoting NCAA GIA Litig. I, 375 F. Supp. 3d at 1087). The Ninth Circuit
declined to reverse the district court’s decision to leave in place all NCAA “limits on cash
compensation untethered to education.” “In our view, the district court struck the right balance
in crafting a remedy that both prevents anticompetitive harm to Student-Athletes while serving
the procompetitive purpose of preserving the popularity of college sports. Thus, we neither

                                                 -2-
           Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 3 of 8




        Proof of Alston’s irrelevance lies in Plaintiffs’ disregard. The district court ruling

ultimately affirmed in full by the Supreme Court was issued in 2019—long before Plaintiffs filed

their opposition briefs. But none cite NCAA GIA Litig. I even once. (See ECF 28, 30, 43.) The

Ninth Circuit affirmed the district court while these motions were pending, but Plaintiffs never

sought to submit a supplemental brief on the decision. Only at this April’s hearing on the

motions—held after the oral argument in Alston—did Plaintiffs mention it. But they did so only

to ‘cherry-pick’ sympathetic policy comments from Justice Kavanaugh—which were eventually

memorialized in a concurrence in which no other justice joined.

       Plaintiffs will no doubt point to the Supreme Court’s rejection of the argument that “the

NCAA’s status as a particular type of venture categorically exempt its restraints from ordinary

rule of reason review” under antitrust law (Alston, 141 S.Ct. at 2156), as having implications for

the FLSA as well. But Defendants have never argued that their status (as schools, or as the

NCAA) calls for any modified application of the FLSA. Rather, they argue that application of

the generally-applicable economic reality standard leads to the conclusion that student-athletes

are not ipso facto employees (see Berger v. National Collegiate Athletic Ass’n, 843 F.3d 285 [7th

Cir. 2016]), and that the Department of Labor’s longstanding position that “interscholastic

athletics . . . do not result in an employer-employee relationship” (FIELD OPERATIONS

HANDBOOK § 10b03[e]) provides a complete defense to liability under 29 U.S.C. § 259(a),2 just




vacate nor broaden the injunction, but affirm.” Id. at 1263. The student-athletes did not press the
point before the Supreme Court. Alston, 141 S.Ct. at 2154.
       2
          Plaintiffs argue that “Defendants claim that FOH § 10b03(e) should be held to apply in
the instant case because it comports with this tradition of amateurism.” (ECF 53, p. 2.) Not so.
Defendants claim it should be held to apply because its plain language addresses “interscholastic
athletics,” and Congress has provided that it amounts to a complete defense to FLSA liability
under 29 U.S.C. § 259(a).
                                                 -3-
             Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 4 of 8




like any other entity covered by a written administrative interpretation of the Wage & Hour

Division.

         Alston does not support Plaintiffs’ FLSA claims, or undermine in the slightest the

continuing viability of either the Seventh Circuit’s decision in Berger or the Ninth Circuit’s

decision in Dawson v. Nat’l Collegiate Athletic Ass’n, 932 F.3d 905 (9th Cir. 2019). If anything,

by strongly distinguishing education-related financial support for student athletes from direct

compensation for playing sport, Alston supports the principle that the economic reality of student

athletics is—and should continue to be—that student athletes do not receive “‘unlimited

payments unrelated to education, akin to salaries seen in professional sports leagues.’” NCAA

GIA Litig. II, 958 F.3d at 1258 (quoting 375 F. Supp. 3d at 1083) (emphasis added).3 The

Supreme Court concurred in the Ninth circuit’s description of this core principle. Indeed, Alston

praises the district court’s care in crafting a remedy that “would not blur the distinction between

college and professional sports” (Alston, 141 S.Ct. at 2164 [emphasis added]) and leaves

undisturbed numerous statements in the lower court opinions erecting a veritable ‘jurisprudential

firewall’ between defraying the costs of education for student athletes and paying them to play

sport:

             •   “The [district] court uncapped education-related benefits, but left
                 in place NCAA limits on compensation unrelated to education,
                 consistent with the majority’s observation that ‘student-athletes
                 remain amateurs as long as any money paid to them goes to cover
                 legitimate educational expenses.’ [O’Bannon, 802 F.3d] at 1075
                 (emphasis added); see also id. at 1076 (vacating injunction only



         3
          Plaintiffs point to the same language—only italicizing “unlimited” instead—to argue
that they “are seeking not unlimited compensation but the payment of the minimum wage” for
playing sport. (ECF 53, p. 4 n.2.) Their argument founders on the fact that even the minimum
wage simply for playing sport would be a payment “unrelated to education.” It would “blur the
distinction between college and professional sports.” Alston, 141 S.Ct. at 2164.
                                                 -4-
Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 5 of 8




    insofar as it forced NCAA to permit ‘cash payments untethered to .
    . . education expenses’).” NCAA GIA Litig. II, 958 F.3d at 1254.

•   “Thus, the district court properly ‘credit[ed] the importance to
    consumer demand of maintaining a distinction between college and
    professional sports.’ [NCAA GIA Litig. I], 375 F. Supp. 3d at 1082.
    [¶] The district court concluded, however, that only some of the
    challenged rules serve that procompetitive purpose: limits on
    above-COA payments unrelated to education, the COA cap on
    athletic scholarships, and certain restrictions on cash academic or
    graduation awards and incentives. Id. at 1101–02 (recognizing that
    removal of these restrictions could result in unlimited cash
    payments akin to professional salaries). It explained that the
    remaining rules—those restricting ‘non-cash education-related
    benefits’—do nothing to foster or preserve demand because ‘[t]he
    value of such benefits, like a scholarship for post-eligibility
    graduate school tuition, is inherently limited to its actual value, and
    could not be confused with a professional athlete’s salary.’ Id. at
    1083.” NCAA GIA Litig. II, 958 F.3d at 1257 (emphasis added).

•   “[T]he record supports a much narrower conception of amateurism
    that still gives rise to procompetitive effects: Not paying student-
    athletes ‘unlimited payments unrelated to education, akin to
    salaries seen in professional sports leagues’ is what makes them
    ‘amateurs.’ [NCAA GIA Litig. I], 375 F. Supp. 3d at 1083. The
    district court credited NCAA testimony that college sports
    resonates with fans because they are not professionalized, and that
    ‘if the college game looks to be professional sports, [fewer] people
    will watch it.’ Id. at 1082 (internal citations omitted).” NCAA GIA
    Litig. II, 958 F.3d at 1258 (emphasis added).

•   “[T]he district court was using the term ‘unlimited pay’ as
    shorthand for payments that run the risk of eroding consumer
    perception of student athletes as students—that is, cash payments
    unrelated to education and akin to professional salaries.” NCAA
    GIA Litig. II, 958 F.3d at 1260, n.16 (emphasis in original).

•   “The district court reasonably concluded that uncapping certain
    education-related benefits would preserve consumer demand for
    college athletics just as well as the challenged rules do. Such
    benefits are easily distinguishable from professional salaries, as
    they are ‘connect[ed] to education’; ‘their value is inherently
    limited to their actual costs’; and ‘they can be provided in kind, not
    in cash.’ [NCAA GIA Litig. I], 375 F. Supp. 3d at 1102.” NCAA
    GIA Litig. II, 958 F.3d at 1260 (emphasis in original).


                                      -5-
           Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 6 of 8




           •     “In light of this evidence, the district court reasonably concluded
                 that market competition in connection with education-related
                 benefits will only reinforce consumers’ perception of student-
                 athletes as students, thereby preserving demand.” NCAA GIA
                 Litig. II, 958 F.3d at 1261 (emphasis in original).

           •     “No evidence in the record substantiates the NCAA’s concerns that
                 certain benefits permissible under the LRA, if uncapped, will
                 become vehicles for payments that are virtually indistinguishable
                 from a professional’s salary. . . . . [The district court] expressly
                 envisioned “non-cash education-related benefits” for “legitimate
                 education-related costs,” not luxury cars or expensive musical
                 instruments for students who are not studying music. [NCAA GIA
                 Litig. I], 375 F. Supp. 3d at 1105 (emphasis added).” NCAA GIA
                 Litig. II, 958 F.3d at 1261 (emphasis in original).

           •     “If the district court had concluded, as Student-Athletes contend,
                 that NCAA limits on compensation unrelated to education
                 unreasonably restrain trade, then it should have enjoined those
                 limits. . . . The problem for Student-Athletes is that the court did
                 not conclude as much; instead, it determined that NCAA limits on
                 education-related compensation are the only challenged rules that
                 flunk the Rule of Reason.” NCAA GIA Litig. II, 958 F.3d at 1264
                 (emphasis in original).

           •     “As previously stated, the district court concluded, at step two, that
                 the NCAA satisfied its burden of showing that ‘[r]ules that prevent
                 unlimited payments’—‘unrelated to education’ and ‘akin to
                 salaries seen in professional sports leagues’—serve the
                 procompetitive end of distinguishing college from professional
                 sports. [NCAA GIA Litig. I], 375 F. Supp. 3d at 1083. And at step
                 three, it rejected Student-Athletes proposed LRAs, which would
                 have eliminated such limits.” NCAA GIA Litig. II, 958 F.3d at
                 1264 (emphasis added).

       Alston is an antitrust decision that does not affect the FLSA claims raised here. It leaves

undisturbed the idea that athletics in colleges and universities has an educational purpose, student

athletes are students, and they should not be paid to play sport as if they were instead

professionals.

Dated: July 6, 2021                                     Respectfully submitted

                                                    s/     Steven B. Katz        .
                                                  -6-
Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 7 of 8




                                  John E. MacDonald
                                  CONSTANGY, BROOKS, SMITH &
                                     PROPHETE, LLP
                                  989 Lenox Drive
                                  Suite 206 (2nd Floor)
                                  Lawrenceville, New Jersey 08648
                                  |




                                  Telephone: (609) 454-0096
                                  Facsimile: (609) 844-1102

                                  Donald S. Prophete (admitted pro hac vice)
                                  CONSTANGY, BROOKS, SMITH &
                                     PROPHETE, LLP
                                  2600 Grand Boulevard, Suite 750
                                  Kansas City, Missouri 64108-4600
                                  Telephone: (816) 472-6400
                                  Facsimile: (816) 472-6401

                                  Steven B. Katz (admitted pro hac vice)
                                  CONSTANGY, BROOKS, SMITH &
                                     PROPHETE, LLP
                                  2029 Century Park East, Suite 1100
                                  |




                                  Los Angeles, California 90067
                                  Telephone: (310) 909-7775
                                  Facsimile: (424) 465-6630
                                  Counsel for Defendants.




                            -7-
             Case 2:19-cv-05230-JP Document 54 Filed 07/06/21 Page 8 of 8




                                  CERTIFICATE OF SERVICE

           I hereby certify that on July 6, 2021, the foregoing document was served on

counsel by filing via the CM/ECF system, which will send an email notice to registered

parties.


                                                   s/   Steven B. Katz__
